DETAILED ACTION
Remarks
The instant application having Application No. 16/375246 filed on April 4, 2019.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1, 3-5, 7-8, 10-12, 14-15 and 17-19 are allowed.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Attorney, Mr. Boris A. Matvenko (Reg. No. 48,165) on July 9, 2021.

Please amend the claims as follows:

1. (Currently Amended). A computer-implemented method, comprising:
generating a query plan for execution of a query, the query requiring access to at least one table stored in a database system, the query including one or more filter predicates, the at least one table being partitioned into a plurality of fragments; 
determining whether a fragment in the plurality of fragments is compressed and whether the fragment is associated with an index and determining a compression type of the compressed fragment, wherein the plurality of fragments includes at least one of the following: a main fragment associated with a column of the at least one table and a delta fragment associated with the column of the at least one table, wherein the delta fragment includes one or more modification of a data included in the column;
selecting a filter predicate in the one or more filter predicates for processing the fragment;
 and a cost function, an available filter evaluation in the plurality of filter evaluations of the selected filter predicate for the fragment, the cost function being determined for each filter evaluation in the plurality of filter evaluations, wherein the available filter evaluation includes at least one of the following combinations: a dictionary scan and a data vector scan, a dictionary scan and a data vector lookup, a dictionary scan and an index lookup, and a data vector lookup and a dictionary lookup; and
executing the available filter evaluation of the selected predicate for the fragment.

2. (Cancelled). 

3. (Currently Amended). The method according to claim [[2]]1, wherein the index includes at least one of the following: a full index and a block index.

4. (Original). The method according to claim 3, wherein, upon determination that the fragment is not compressed, using at least one index lookup operator during the executing of the filter evaluation of the selected predicate for the fragment.

5. (Original). The method according to claim 3, wherein, upon determination that the fragment is compressed, using at least one data vector scan operator during the executing of the filter evaluation of the selected predicate for the fragment.

6. (Cancelled). 

7. (Original). The method according to claim 1, wherein the query is executed by a database execution engine and the query is received from an application separate from the database execution engine, wherein the query is executed in accordance with the query plan optimized by the database execution engine.
	
8. (Currently Amended). A system comprising:
at least one programmable processor; and
a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising:

determining whether a fragment in the plurality of fragments is compressed and whether the fragment is associated with an index and determining a compression type of the compressed fragment, wherein the plurality of fragments includes at least one of the following: a main fragment associated with a column of the at least one table and a delta fragment associated with the column of the at least one table, wherein the delta fragment includes one or more modification of a data included in the column;
selecting a filter predicate in the one or more filter predicates for processing the fragment;
determining, for the selected filter predicate, based on the compression type of the compressed fragment and a cost function, an available filter evaluation in the plurality of filter evaluations of the selected filter predicate for the fragment, the cost function being determined for each filter evaluation in the plurality of filter evaluations, wherein the available filter evaluation includes at least one of the following combinations: a dictionary scan and a data vector scan, a dictionary scan and a data vector lookup, a dictionary scan and an index lookup, and a data vector lookup and a dictionary lookup; and
executing the available filter evaluation of the selected predicate for the fragment.

9. (Cancelled). 

10. (Currently Amended). The system according to claim [[9]]8, wherein the index includes at least one of the following: a full index and a block index.

11. (Original). The system according to claim 10, wherein, upon determination that the fragment is not compressed, using at least one index lookup operator during the executing of the filter evaluation of the selected predicate for the fragment.

12. (Original). The system according to claim 10, wherein, upon determination that the fragment is compressed, using at least one data vector scan operator during the executing of the filter evaluation of the selected predicate for the fragment.

13. (Cancelled). 

14. (Original). The system according to claim 8, wherein the query is executed by a database execution engine and the query is received from an application separate from the database execution engine, wherein the query is executed in accordance with the query plan optimized by the database execution engine.

15. (Currently Amended). A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
generating a query plan for execution of a query, the query requiring access to at least one table stored in a database system, the query including one or more filter predicates, the at least one table being partitioned into a plurality of fragments; 
determining whether a fragment in the plurality of fragments is compressed and whether the fragment is associated with an index and determining a compression type of the compressed fragment, wherein the plurality of fragments includes at least one of the following: a main fragment associated with a column of the at least one table and a delta fragment associated with the column of the at least one table, wherein the delta fragment includes one or more modification of a data included in the column;
selecting a filter predicate in the one or more filter predicates for processing the fragment;
determining, for the selected filter predicate, based on the compression type of the compressed fragment and a cost function, an available filter evaluation in the plurality of filter evaluations of the selected filter predicate for the fragment, the cost function being determined for each filter evaluation in the plurality of filter evaluations, wherein the available filter evaluation includes at least one of the following combinations: a dictionary scan and a data vector scan, a dictionary scan and a data vector lookup, a dictionary scan and an index lookup, and a data vector lookup and a dictionary lookup; and
executing the available filter evaluation of the selected predicate for the fragment.

16. (Cancelled). 

17. (Currently Amended). The computer program product according to claim [[16]]15, wherein the index includes at least one of the following: a full index and a block index.

18. (Original). The computer program product according to claim 17, wherein, upon determination that the fragment is not compressed, using at least one index lookup operator during the executing of the filter evaluation of the selected predicate for the fragment.

19. (Original). The computer program product according to claim 17, wherein, upon determination that the fragment is compressed, using at least one data vector scan operator during the executing of the filter evaluation of the selected predicate for the fragment.

20. (Cancelled).  

Examiner’s Statement of Reasons for Allowance

Claims 1, 3-5, 7-8, 10-12, 14-15 and 17-19 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1, 3-5, 7-8, 10-12, 14-15 and 17-19 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Baer et al. (US Patent Publication No. 2015/0286681 A1) discloses techniques for partition pruning based on aggregated zone map information. In one embodiment, for example, a method for pruning partitions based on aggregated zone map information comprises: receiving a query statement comprising a filter predicate on a column of a database table; and pruning one or more partitions of the database table from access paths for processing the query statement based on determining, based on aggregated zone map information associated with the one or more partitions, that the filter predicate cannot be satisfied by data stored in the one or more partitions.
Prior art of record Baer et al. (US Patent Publication No. 2017/0109386 A1) discloses techniques for creating a new database table for an exchange operation with a table partition of another table. A database management system (DBMS) is configured to receive a query such as "CREATE TABLE new_table FOR EXCHANGE FROM partition_P1". The DBMS then identifies properties of the source partition (e.g., partition P1) and creates a new database table based on the properties identified. Some of these properties (e.g., hidden columns, data modeling frameworks, and table statistics) may not otherwise be directly accessible by the external entity that sent the query. The newly created table then has all of the necessary properties to be part of the other table if swapped with the source partition in an exchange operation.
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “generating a query plan for execution of a query, the query requiring access to at least one table stored in a database system, the query including one or more filter predicates, the at least one table being partitioned into a plurality of fragments; determining whether a fragment in the plurality of fragments is compressed and whether the fragment is associated with an index and determining a compression type of the compressed fragment, wherein the plurality of fragments includes at least one of the following: a main fragment associated with a column of the at least one table and a delta fragment associated with the column of the at least one table, wherein the delta fragment includes one or more modification of a data included in the column; selecting a filter predicate in the one or more filter predicates for processing the fragment; determining, for the selected filter predicate, based on the compression type of the compressed fragment and a cost function, an available filter evaluation in the plurality of filter evaluations of the selected filter predicate for the fragment, the cost function being determined for each filter evaluation in the plurality of filter evaluations, wherein the available filter evaluation includes at least one of the following combinations: a dictionary scan and a data vector scan, a dictionary scan and a data vector lookup, a dictionary scan and an index lookup, and a data vector lookup and a dictionary lookup”.

Independent claims 8 and 15 are similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168